       1:18-cv-01100-SEM-TSH # 65            Page 1 of 26                                             E-FILED
                                                                   Tuesday, 26 February, 2019 07:54:34 AM
                                                                              Clerk, U.S. District Court, ILCD


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS

KELLI ANDREWS, as Administrator of the                      )
Estate of Tiffany Ann Rusher, deceased,                     )
                                                            )
       Plaintiff,                                           )
                                                            )
v.                                                          )       Case No. 18-cv-1100
                                                            )
SANGAMON COUNTY, ILLINOIS, WES BARR,                        )
LARRY BECK JR., ADVANCED CORRECTIONAL                       )
HEALTHCARE, INC. ARUN ABRAHAM, MICHAEL                      )
SHMIKLER, KYLE MEYER, Z. WHITLEY, JENNFER                   )
EALEY, GUY BOUVET III, AND DOES 1-5,                        )
                                                            )
       Defendants.                                          )

                           ARUM ABRAHAM, M.D.’S
                     ANSWER TO FIRST AMENDED COMPLAINT

       NOW COMES Defendant Arum Abraham, M.D., by his attorneys, QUINN, JOHNSTON,

HENDERSON, PRETORIUS & CERULO, and for his Answer to the First Amended Complaint state

as follows:

                             I.      NATURE OF THE ACTION

       1.      Tiffany Rusher, who was a pre-trial detainee in the Sangamon County Detention

Facility (“Sangamon Jail”), suffered from severe mental illness. When she entered the Sangamon

Jail in December 2016, the Defendants knew that she was severely mentally ill, that she was at

high risk of suicide, and that she was in need of intensive mental health treatment. The defendants

also knew, or at the very least should have known, that placing a person with Tiffany’s mental

state in solitary confinement would only exacerbate her deteriorated mental condition, cause severe

psychological trauma, and make it more likely that Tiffany would try to kill herself.
       1:18-cv-01100-SEM-TSH # 65              Page 2 of 26




ANSWER:

           Defendant admits that Tiffany Rusher was a pre-trial detainee at certain times in the

Sangamon County Jail.          Defendant admits that Tiffany Rusher suffered from serious

mental health issues. Defendant denies the remaining allegations of paragraph 1.

           2.     Nevertheless, the defendants placed Tiffany in solitary confinement, and kept her

there for more than four months. This solitary confinement caused Tiffany’s mental condition to

deteriorate further, but the defendants failed to provide Tiffany with mental health treatment,

compounding the harmful effects of solitary and increasing the risk that she would try to harm

herself.

ANSWER:

           Defendant admits that Tiffany Rusher placed in a cell by herself. Defendants deny

the remaining allegations of paragraph 2.

           3.     What is more, the defendants failed to take adequate steps to guard against the

possibility of suicide, making it easier for Tiffany to harm herself severely. As a direct result of

defendants’ actions and failures to act, Tiffany was found asphyxiated in her cell on March 18,

2017. She died on March 30, 2017, after spending 12 days on life support.

ANSWER:

           Defendants admit that Rusher died on March 30, 2017 but deny the remaining

portions of paragraph 3.

           4.     This is an action for compensatory, nominal, and punitive damages, with claims

brought under the Fourteenth Amendment to the United States Constitution pursuant to 42

U.S.C. § 1983, the Americans with Disabilities Act (“ADA”), and the Rehabilitation Act (“RA”)

to redress violations of Tiffany’s rights. Plaintiff also asserts claims against the Defendants



                                                  2
       1:18-cv-01100-SEM-TSH # 65                Page 3 of 26




pursuant to the Illinois Wrongful Death Act, 740 ILCS 180, and the Illinois Survival Act, 755

ILCS 5/27-6.

ANSWER:

        Defendant admits that Plaintiff is attempting to bring claims under the various Acts

as referenced.

                               II.     JURISDICTION AND VENUE

        5.       The Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343(a), as Plaintiff’s

claims are brought under 42 U.S.C. § 1983, the Americans with Disabilities Act, and the

Rehabilitation Act.

ANSWER:

        Defendant admits the allegation of paragraph 5.

        6.       The Court has jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. §

1367, as those claims are so related to the federal claims asserted in this Complaint that Plaintiff’s

state law claims form part of the same case or controversy.

ANSWER:

        Defendant admits the allegations of paragraph 6.

        7.       Venue is appropriate pursuant to 28 U.S.C. § 1391(b) because one or more of the

defendants resides in the Central District of Illinois and all events giving rise to the claims

asserted in this lawsuit arose in this judicial district.

ANSWER:

        Defendant admits the allegation of paragraph 7.




                                                     3
       1:18-cv-01100-SEM-TSH # 65              Page 4 of 26




                                           III. PARTIES

       8.      Plaintiff’s decedent is Tiffany Rusher, who at the time of her death was a twenty-

seven-year-old resident of the State of Illinois. At all times relevant hereto, Tiffany was a pretrial

detainee at the Sangamon Jail.

ANSWER:

       Defendant admits the allegation on paragraph 8.

       9.      Plaintiff Kelli Andrews (“Plaintiff”) is Tiffany Rusher’s mother and is the

administrator of Tiffany’s estate, pursuant to an order entered by the Circuit Court for the Seventh

Judicial Circuit of Illinois, Sangamon County.

ANSWER:

       Defendant admits the allegations of paragraph 9 based of information provided by

Plaintiff.

       10.     Wes Barr is the Sheriff of Sangamon County. In this capacity, he is responsible for

the operation of the Sangamon Jail, which is the pretrial detention facility—i.e., the jail—of

Sangamon County. This responsibility includes a duty to safely house and to provide adequate

medical care for the Sangamon Jail’s detainees. At all times relevant to this case, Sheriff Barr acted

under color of law. He is sued in his individual and official capacities.

ANSWER:

       Defendant admits that at the time of the incident described in the Complaint that Wes

Barr was the Sheriff of Sangamon County.              Defendant lacks sufficient information to

respond to the remaining allegations of paragraph 10.

       11.     Larry Beck is the Superintendent of the Sangamon Jail. In this capacity, he is

responsible for the day-to-day operation of the Sangamon Jail. This includes making cell



                                                  4
       1:18-cv-01100-SEM-TSH # 65                Page 5 of 26




assignments and ensuring that medical and mental health services are provided to those detainees

who need such services. At all times relevant to this case, Superintendent Beck acted under color

of law. He is sued in his individual capacity.

ANSWER:

        Defendant admits that Larry Beck is the Superintendent of the Sangamon County

Jail. Defendant lacks sufficient information to respond to the remaining allegations of

paragraph 11.

        12.     Advanced Correctional Healthcare, Inc. (“ACH”) is a private company that

contracted to provide healthcare, including mental healthcare, to detainees of the Sangamon Jail.

In this capacity, ACH also employed defendants Abraham and Shmikler.

ANSWER:

        Defendant admits the allegation of paragraph 12.

        13.     Dr. Arun Abraham was a medical doctor at the Sangamon Jail and, on information

and belief, was responsible for overseeing the provision of medical and mental health care of all

pretrial detainees at the jail, including Tiffany.

ANSWER:

        Defendant admits that he was a medical doctor at the Sangamon County Jail and in

this role provided and oversaw medical and mental health services to pre-trial detainees at

the Jail.

        14.     Michael Shmikler was a licensed clinical social worker and, on information and

belief, the “qualified mental health professional” described in the contract between ACH and

Sangamon County.




                                                     5
      1:18-cv-01100-SEM-TSH # 65            Page 6 of 26




ANSWER:

       Defendant admits the allegations of paragraph 14.

       15.    Kyle Meyer is a guard at the Sangamon Jail.

ANSWER:

       Defendant lacks sufficient information to respond to the allegations of paragraph 15.

       16.    Z. Whitley is a guard at the Sangamon Jail.

ANSWER:

       Defendant lacks sufficient information to respond to the allegations of paragraph 16.

       17.    Jennifer Ealey is a guard at the Sangamon Jail.

ANSWER:

       Defendant lacks sufficient information to respond to the allegations of paragraph 17.

       18.    Sgt. Guy Bouvet is a supervising guard at the Sangamon Jail.

ANSWER:

       Defendant lacks sufficient information to respond to the allegations of paragraph 18.

       19.    Sangamon County provides for the budget of the Sangamon County Sheriff’s

Office, including the budget for the Sangamon Jail. Sangamon County contracted with defendant

ACH for the provision of healthcare, including mental healthcare, to detainees at the Sangamon

Jail, during the time of Tiffany’s detention there. Additionally, Sangamon County is named for

indemnification purposes pursuant to 55 ILCS § 5/5-1002.

ANSWER:

       Defendant admits that ACH contracted with Sangamon County for the provision of

health care to detainees at the Sangamon County Jail.            Defendant lacks sufficient

information to respond to the remaining allegations of paragraph 19.



                                               6
       1:18-cv-01100-SEM-TSH # 65            Page 7 of 26




       20.     Does 1-5 are sued herein by fictitious names for the reason that their true names are

unknown to Plaintiffs. Plaintiffs will seek leave to amend this complaint to allege the true names

and capacities of these Defendants when their identities have been ascertained. Plaintiffs are

informed and believe, and based thereon allege, that these fictitiously-named defendants are

responsible in some manner for the misconduct alleged herein.

ANSWER:

       Defendant lacks sufficient information to respond to the allegations of paragraph 20.

                                           IV. FACTS

       21.     On or about December 8, 2016, Tiffany was accused of battery while she was a

patient at the McFarland Mental Health Center (“McFarland”), which is located in Springfield,

Illinois. She was arrested at McFarland on December 15, 2016, and she was transported directly

from McFarland for pretrial detention at the Sangamon Jail.

ANSWER:

       Defendant admits that Tiffany Rusher was accused of battery while a patient at

McFarland Mental Health Center and was transported to the Sangamon County Jail.

       22.     Upon her arrival at the jail, the Defendants placed her in solitary confinement, and

kept her there until she strangled herself on March 18, 2017.

ANSWER:

       Defendant denies the allegations of paragraph 22.

       23.     Throughout Tiffany’s incarceration at Sangamon Jail, the Defendants were aware

of Tiffany’s mental health history, including her multiple suicide attempts.

ANSWER:

       Defendant admits the allegations of paragraph 23.



                                                 7
       1:18-cv-01100-SEM-TSH # 65             Page 8 of 26




       24.     Upon Tiffany’s arrival at the Sangamon Jail, jail personnel received a discharge

summary that had been prepared by staff at McFarland. That summary contained a

comprehensive account of Tiffany’s history of severe mental illness, recurrent self-harming

behavior, and numerous suicide attempts. Among other things, the Discharge Summary noted the

following:

       (i)     From October 19, 2014 to April 14, 2016, while incarcerated at the Logan

               Correctional Center in Lincoln, Illinois, Tiffany made at least ten attempts

               to hang herself, including by strangulation with a towel.

       (ii)    During the same time period, Tiffany engaged in at least twenty-seven

               instances of self-harming behavior, including cutting herself, biting herself,

               banging her head against a wall, and repeatedly swallowing inedible objects

               such as ink pens, toilet paper, large segments of celery and carrot sticks,

               eating utensils, and toothbrushes.

       (iii)   Due to Tiffany’s self-harming behavior, Logan Correctional Center placed

               her on constant watch from approximately September 11, 2015 to May 3,

               2016.

       (iv)    On May 3, 2016, Tiffany was discharged directly from Logan Correctional

               Center to McFarland.

        (v)    Tiffany engaged in self-harming and suicidal behavior during her

               hospitalization at McFarland. On multiple occasions she swallowed large

               objects requiring endoscopic removal and on at least two occasions, in June

               2016 and September 2016, she attempted self-strangulation.




                                                 8
       1:18-cv-01100-SEM-TSH # 65                Page 9 of 26




           (vi)    McFarland provided Tiffany with mental health treatment and monitored

                   her to protect her from harming herself.

           (vii)   Upon her discharge from McFarland on December 15, 2016, Tiffany’s

                   diagnoses included Depression, Antisocial Personality Disorder, and

                   Posttraumatic Stress Disorder.

ANSWER:

           Defendant admits that a discharge summary from McFarland was provided to Jail

personnel.

           25.     Additionally, on the day after her admission to the Sangamon Jail, Sangamon Jail

personnel received a phone call from a nurse at McFarland, who explained that Tiffany had been

subject to one-to-one care at McFarland and that she had a history of attempting to asphyxiate

herself.

ANSWER:

           Defendant admits that a phone call was placed by a nurse form McFarland reporting

on the patient’s history including one-to-one care and a history of attempting to asphyxiate

herself.

           26.     All inmates entering the Sangamon Jail are supposed to undergo a medical

screening, performed as the person enters the facility, and an examination completed by medical

staff within the first fourteen days of incarceration.

ANSWER:

           Defendant admits that inmates entering the Sangamon County Jail undergo a medical

screening upon booking and a subsequent examination but denies the remaining allegations

of paragraph 26.



                                                    9
       1:18-cv-01100-SEM-TSH # 65            Page 10 of 26




        27.     Upon information and belief, Tiffany received a medical screening and underwent

a full medical examination by medical staff at Sangamon Jail within the first fourteen days of her

arrival at the jail, which provided Defendants with additional information about Tiffany’s mental

health, including her risk for suicide.

ANSWER:

        Defendant admits the allegation of paragraph 27.

        28.     Indeed, on December 15, 2017 a nurse at Sangamon Jail wrote an order that Tiffany

should be allowed to eat only “finger foods” in light of her tendency to asphyxiate herself by

swallowing things.

ANSWER:

         Defendant neither admits nor denies the allegation of paragraph 27 at the present

time pending further investigation.

        29.     Then on December 16, 2017, Tiffany was evaluated by Michael Shmikler, LCSW,

who was designated as a “mental health professional” at the jail. Indeed Mr. Shmikler would

evaluate Tiffany repeatedly during her detention at the Sangamon Jail, by interviewing her through

the door of her cell.

ANSWER:

        Defendant admits the allegations of paragraph 29.

        30.     On multiple occasions in 2017, Dr. Arun Abraham, a physician at the Sangamon

Jail employed by ACH, assessed Tiffany as having Bipolar Disorder and Schizoaffective Disorder,

and documented that assessment in a medical progress note.

ANSWER:

        Defendant admits the allegation of paragraph 30.



                                               10
       1:18-cv-01100-SEM-TSH # 65           Page 11 of 26




       31.     On January 19, 2017, Tiffany attempted suicide by strangling herself in her cell

with the strap of a medical boot.

ANSWER:

       Defendant admits that on January 19, 2017, Tiffany Rusher, in an apparent suicide

attempt, removed straps from a soft cast and secured them around her neck in an apparent

attempt at self-strangulation.

       32.     On multiple occasions be, Michael Shmikler, a social worker for ACH, described

Tiffany as “high-risk” due to the known danger that she presented to herself.

ANSWER:

       Defendant admits the allegations in paragraph 32.

       33.     Upon information and belief, all Defendants knew about Tiffany’s mental illness,

her numerous prior attempts to commit suicide, her need for mental health treatment, and the

substantial risk of self-harm that she presented to herself. Indeed, jail staff even taped a “HIGH

RISK” sign outside of her cell:

ANSWER:

       Defendant lacks sufficient information to admit or deny that “all defendants’ had the

knowledge attributed to them in this allegation. Defendant admits that ACH and Shmikler

were aware of the detainee’s mental illness and her history and risk of self-harm.

       34.     Even though the Defendants knew that Tiffany was mentally ill and required mental

health treatment, they provided her with no treatment and instead kept her in solitary

confinement—which they knew would damage her further and increase her risk of suicide.

ANSWER:

       Defendant denies the allegations of paragraph 34.



                                               11
       1:18-cv-01100-SEM-TSH # 65            Page 12 of 26




       35.     While in solitary confinement, Tiffany was deprived of all property. She was

deprived of all meaningful social contact with other people. She was stripped naked, barred from

having any undergarments or other clothing, but for an anti-suicide blanket. She was not permitted

a television or radio, books, magazines, paper, pen or pencil, or anything else she could possibly

have used to pass her time in jail while awaiting trial. The only thing she was permitted was a

suicide blanket.

ANSWER:

       Defendant denies that Rusher was in solitary confinement. Defendant admits that

Rusher was deprived of certain property due to her propensity to eat inanimate objects.

Defendant admits that Rusher’s access to clothing was limited but deny the claims set forth

in paragraph 35.      Defendant admits that Rusher was restricted from having certain

property at certain times. Defendant denies that any restrictions on Rusher were done for

punitive purposes or for any reason other than to prevent her from harming herself or

others. Defendant admits that the above photograph does appear to be a photograph of

Rusher’s cell at certain times relevant to this lawsuit. Defendant denies that the photograph

fairly and accurately depicts the way the cell would have looked at any time Rusher was in

it as pertains to items viewed in the photograph. Defendant admits that the photograph was

provided to Plaintiff by defense counsel in discovery.

       36.     It is universally recognized that isolation and solitary confinement for any

significant period of time is likely to make a person suffering from mental illness even worse,

creating a substantial and increased risk of harm. Indeed, decades before the Defendants placed

Tiffany in solitary confinement, one federal court observed that “placing [mentally ill prisoners in

solitary confinement] is the mental equivalent of putting an asthmatic in a place with little air to



                                                12
       1:18-cv-01100-SEM-TSH # 65               Page 13 of 26




breathe,” Madrid v. Gomez, 889 F. Supp. 1146, 1265 (N.D. Cal. 1995), because such prisoners

“are at a particularly high risk for suffering very serious or severe injury to their mental health,

including overt paranoia, psychotic breaks with reality, or massive exacerbations of existing

mental illness as a result of the conditions” in solitary confinement. Id. Federal courts around the

country have recognized the same thing; the U.S. Court of Appeals for the Seventh Circuit has

observed that the conditions of solitary confinement “aggravate[] the symptoms of [a prisoner’s]

mental illness and by doing so inflict[] severe physical and especially mental suffering,” Scarver

v. Litscher, 434 F.3d 972, 977 (7th Cir. 2006), and that there is a “scientific consensus . . . that

prisoners held in solitary confinement experience serious, often debilitating— even irreparable—

mental and physical harm[] . . . .” Wallace v. Baldwin, 895 F.3d 481, 484-85 (7th Cir. 2018)

(citation omitted)).

        ANSWER:         Defendant neither admits nor denies the statements contained in

paragraph 36 as they are not factual allegations, but legal and medical conclusions of the

pleader.

        37.     Depriving a person who is actively suicidal of all meaningful social contact for an

extended period of time is not a method of treatment recognized by any competent medical

authority. It is certain to make the person worse, not better, increasing their risk of suicide. For this

reason, leading correctional standard-setting bodies provide specifically that such confinement

should not occur. For example, the National Commission on Correctional Health Care Standards

for Mental Health Services in Correctional Facilities states that “[i]nmates who are seriously

mentally ill should not be confined under conditions of extreme isolation.” The American

Correctional Association has concluded that seriously mentally ill prisoners such as Tiffany should

not be placed in solitary confinement for more than 30 days. The Association of State Correctional



                                                   13
       1:18-cv-01100-SEM-TSH # 65             Page 14 of 26




Administrators “believe[s] that lengthy stays [in solitary confinement] manufacture or increase

mental illness.” And the American Bar Association Treatment of Prisoner Standards similarly

advises that “[p]risoners diagnosed with serious mental illness should not be housed in settings

that exacerbate their mental illness or suicide risk, particularly in settings involving sensory

deprivation or isolation.”

       ANSWER:         Defendant neither admits nor denies the statements contained in

paragraph 36 as they are not factual allegations, but legal and medical conclusions of the

pleader.

       38.     The Defendants’ policies, and their conduct, flatly ignored and contradicted this

accepted knowledge. It was the policy of the Sangamon County Sheriff’s Office to place persons

suffering from mental illness or in danger of suicide in solitary confinement for indefinite periods.

That was precisely the policy the Sheriff’s Office pursued with Tiffany, holding her in solitary

confinement for more than four months, from the day she arrived in December 2016 to the day she

strangled herself in March 2017. Over the course of Tiffany’s confinement, no effort was made to

provide her with any form of regular social interaction outside her cell, or otherwise ameliorate

the conditions of her isolation.

ANSWER:

       Defendant denies the allegations of paragraph 38.

       39.     Over the multiple months of Tiffany’s confinement, the Defendants provided no

counseling or mental health treatment to her. It was not ordered or sought by Dr. Abraham, Mr.

Shmikler, or any other official in the jail. The only interaction Tiffany had with any mental health

professional was with Mr. Shmikler, who would occasionally interview her through a slot in the




                                                 14
       1:18-cv-01100-SEM-TSH # 65            Page 15 of 26




locked door of her cell. These sessions with Mr. Shmikler were not therapeutic, however; they

were intended simply to assess Tiffany’s housing assignment.

ANSWER:

       Defendant denies the allegations of paragraph 39.

       40.     The Sheriff’s Office had an agreement with an outside entity so that detainees

whose mental health needs are beyond the services that can be provided at the jail could be

transferred to an appropriate facility, but even though Tiffany was transferred to the jail from a

state mental hospital, no effort was made by any of the Defendants, including Dr. Abraham and

Mr. Shmikler, to determine whether Tiffany should be transferred to an outside mental health

facility—instead, upon her admission Tiffany was simply put in solitary confinement, and was

kept there.

ANSWER:

       Defendant admits that ACH and Sangamon County had an agreement providing that

ACH would provide medical and mental health services to detainees at the Sangamon

County Jail and that the agreement allowed for ACH to recommend transfer of an inmate.

Defendant denies the remaining allegations of paragraph 40.

       41.     Despite their actual knowledge of Tiffany’s need for intense mental health

treatment, defendants Barr, Beck, Abraham, Shmikler, and/or Does 1-5 failed to provide any

mental health treatment for Tiffany. Instead, these defendants arranged for Tiffany to be placed in

solitary confinement, where they knew she would be harmed instead of helped, from December

2016 through March 18, 2017.

ANSWER:

       Defendant denies the allegations of paragraph 41.



                                                15
      1:18-cv-01100-SEM-TSH # 65               Page 16 of 26




       42.       The placement of Tiffany in solitary confinement and the failure to provide her with

mental health treatment or a referral to outside services was additionally the result of policies

consciously chosen by Sangamon County, ACH, and the Sangamon County Sheriff:

                 (i)     Sangamon County’s final decisionmakers repeatedly agreed to

contracts with ACH that provided for minimal-to-no coverage by mental health

professionals;

                 (ii)    ACH agreed to contracts in which its employees provided no mental

health treatment whatsoever, including to detainees as seriously mentally ill as Tiffany,

and pursuant to ACH’s policies and practices its employees, including Defendants

Abraham and Shmikler, indeed provided Tiffany with no mental healthcare;

                 (iii)   The Sangamon County Sheriff had no policies prohibiting

placement of mentally ill prisoners in prolonged solitary confinement, had no policies

mandating assessment for referrals to outside mental health facilities, and had no policies

that actually mandated treatment and counseling of mentally ill prisoners.

ANSWER:

       Defendant denies the allegations of paragraph 42 and all subparagraphs thereunder.

       43.       By placing Tiffany in prolonged solitary confinement, the Defendants increased the

risk that she would commit suicide. They then compounded this risk by failing adequately to

protect her from harming herself.

ANSWER:

       Defendant denies the allegations of paragraph 43.




                                                  16
       1:18-cv-01100-SEM-TSH # 65              Page 17 of 26




       44.       Tiffany was not under observation, as required by all recognized suicide prevention

protocols. Rather, her cell was placed in a hallway with no direct line of sight by jail staff, meaning

that the only time jail staff saw her was on 15-minute intervals during their tours of the jail.

ANSWER:

       Defendant denies the allegations of paragraph 44.

       45.       At the same time Defendants Barr, Beck, and/or Does 1-5 compounded the risk that

Tiffany would harm herself by failing adequately to prevent Tiffany from accessing a number of

items that she used to harm herself.

ANSWER:

       Defendant provides no answer to paragraph 45 as the allegations are directed against

other Defendants.

       46.       As a direct result of the actions and failures to act of defendants Barr, Beck, and/or

Does 1-5, Tiffany was able to engage in open and obvious self-harming and suicidal behavior

consistent with her diagnosis upon entering the Sangamon Jail. For example:

                 (i)     On January 12, 2017, Tiffany swallowed a plastic spoon and was

transferred from the Sangamon Jail to Memorial Medical Center in Springfield, Illinois,

for treatment.

                 (ii)    On January 19, 2017, Tiffany tried to strangle herself with a strap

from a protective medical boot worn on an injured foot.

                 (iii)   On January 29, 2017, Tiffany swallowed a toothbrush and was

transferred from the Sangamon Jail to Memorial Medical Center in Springfield, Illinois,

for treatment.

                 (iv)    On February 3, 2017, Tiffany tried to swallow a whole apple core.



                                                  17
       1:18-cv-01100-SEM-TSH # 65             Page 18 of 26




               (v)       On February 10 and 11, 2017, Tiffany was placed in restraints

because she cut a wound in her hand and chewed on her hand until it bled.

               (vi)      On February 12, 2017, Tiffany swallowed mattress stuffing.

               (vii)     On February 24, 2017, Tiffany put toilet paper up her nose and said

she could not breathe.

               (viii) On February 25, 2017, Tiffany was again placed in restraints

because of self-harming behavior that caused her arm to bleed.

               (ix)      On March 12, 2017, Tiffany was again placed in restraints for

engaging in self-harm by scratching her arms on the underside of the concrete bunk in her

cell until her arms bled.

               (x)       On March 15, 2017, Tiffany swallowed a plastic bag.

ANSWER:

       Defendant provides no answer to paragraph 46 as the allegations are directed against

other Defendants.

       47.     On March 18, 2017 Tiffany asked Defendants Meyer or Whitley to allow her to

take a shower; the shower facilities were located down the hall from her cell.

ANSWER:

       Defendant lacks sufficient information to respond to the allegations of paragraph 47.

       48.     Meyer or Whitley asked the supervisor, Defendant Bouvet, who approved the

shower without giving any special instruction, even though he knew that allowing Tiffany to

shower unmonitored would present multiple opportunities for self-harm.

ANSWER:

       Defendant lacks sufficient information to respond to the allegations of paragraph 48.



                                                 18
       1:18-cv-01100-SEM-TSH # 65                Page 19 of 26




        49.     Meyer and Whitley escorted Tiffany to the shower and allowed her to shower alone

behind a closed door.

ANSWER:

        Defendant lacks sufficient information to respond to the allegations of paragraph 49.

        50.     At some point before, during or after her shower, Meyer, Whitley, or Defendant

Ealey provided Tiffany with a bright orange towel and let her use it unsupervised, also behind a

closed door. On information and belief, when the defendants gave Tiffany the towel it was in good

condition, with all its stitched edges intact.

ANSWER:

        Defendant lacks sufficient information to respond to the allegations of paragraph 50.

        51.     When Tiffany was down toweling off, Meyer, Whitely, and/or Ealey allowed to

Tiffany to dress unsupervised into a suicide-proof “turtle suit.”

ANSWER:

        Defendant lacks sufficient information to respond to the allegations of paragraph 51.

        52.     On information and belief, during the time that the officers left Tiffany

unsupervised, she tore off a long strip of towel along one of its stitched edges, and hid the strip

under her turtle suit so that she could use it to harm herself in her cell.

ANSWER:

        Defendant lacks sufficient information to respond to the allegations of paragraph 52

        53.     Although Meyer, Whitely, and/or Ealey may not have personally observed Tiffany

tear the towel, one or more of them would or should have noticed that the towel was now ripped,

and that Tiffany left several strands of towel thread behind in the shower area.




                                                   19
        1:18-cv-01100-SEM-TSH # 65          Page 20 of 26




ANSWER:

        Defendant lacks sufficient information to respond to the allegations of paragraph 53.

        54.    Photos taken by investigators in the shower area show that anyone who inspected

the shower area after Tiffany dressed unsupervised would have seen the bright orange threads and

realized that Tiffany tore the towel in some way while she was alone.

ANSWER:

        Defendant lacks sufficient information to respond to the allegations of paragraph 54.

        55.    Indeed, after Tiffany completed her shower, Defendant Ealey entered the shower

room, saw the towel on the shower floor, and noted that it was ripped, but decided not to

investigate further. Had she done so, or had she simply inspected the shower room, Ealey would

have discovered multiple strands of ripped towel in the shower-room toilet, indicating that

Tiffany had ripped the towel:

ANSWER:

        Defendant lacks sufficient information to respond to the allegations of paragraph 55.

        56.    Instead of conducting any sort of sweep or inspection, however, Ealey simply

escorted Tiffany back to her cell.

ANSWER:

        Defendant lacks sufficient information to respond to the allegations of paragraph 56.

        57.    There was then a prolonged period, lasting approximately 15 minutes, during which

Tiffany was unsupervised. None of the defendants responsible for monitoring Tiffany, including

Defendants Meyers or Whitley, checked on her. She used this time to strangle herself inside her

cell.




                                               20
       1:18-cv-01100-SEM-TSH # 65             Page 21 of 26




ANSWER:

       Defendant lacks sufficient information to respond to the allegations of paragraph 57.

       58.     Despite the known risk that Tiffany would strangle herself and that jail inmates who

are at risk of suicide require special care, defendants Barr, Beck, and Bouvet failed to develop

policies and protocols to warn correctional officers of the specific risks of suicide and establish

protocols to prevent suicide.

ANSWER:

       Defendant lacks sufficient information to respond to the allegations of paragraph 58.

       59.     These same defendants also failed to establish protocols or policies that would

prevent suicidal inmates from using towels to strangle themselves. They failed to provide such

inmates with only rip-proof towels; they failed to require that use of towels be supervised to ensure

they would not be ripped; and they failed to require that towels be checked afterwards to ensure

they had not been ripped.

ANSWER:

       Defendant lacks sufficient information to respond to the allegations of paragraph 59.

       60.     As a result, Tiffany was deprived of oxygen to her brain for a lengthy period of

time sufficient to cause irreparable damage to her brain. An autopsy later conducted by the

Sangamon County Coroner noted that Tiffany “was found unresponsive in her cell, with a strip of

hand towel wrapped tightly around her neck.”

ANSWER:

       Defendant lacks sufficient information to respond to the allegations of paragraph 60.

       61.     On March 18, 2017, Tiffany was transferred from Sangamon Jail to St. John’s

Hospital in Springfield, Illinois and was placed on life support.



                                                 21
       1:18-cv-01100-SEM-TSH # 65            Page 22 of 26




ANSWER:

       Defendant lacks sufficient knowledge to respond to the allegations of paragraph 61.

       62.     On March 30, 2017, Tiffany died as a result of the injuries she had sustained while

in Defendants’ custody. An autopsy conducted by the Sangamon County Coroner concluded that

Tiffany’s death was caused by self-inflicted and deliberate ligature strangulation.

ANSWER:

       Defendant lacks sufficient knowledge to respond to the allegations of paragraph 62.

                              COUNT I: Fourteenth Amendment
                                 Against: All Defendants

       63.     Each paragraph of this complaint is incorporated as if fully restated here.

ANSWER:

       Defendant reassert his responses to paragraphs 1-62 of this Complaint.

       64.     Tiffany suffered from a serious condition that presented a substantial risk to her

health or safety.

ANSWER:

       Defendant admits that Tiffany Rusher suffered from a mental illness which presented

the risk for self-harming behavior.

       65.     In the manner described more fully above, each of the Defendants acted with

deliberate indifference to Tiffany’s condition and/or they acted in an objectively unreasonable

manner in response to her condition.

ANSWER:

       Defendant denies the allegations of paragraph 65.




                                                22
       1:18-cv-01100-SEM-TSH # 65             Page 23 of 26




       66.     The misconduct described in this count caused harm to Tiffany, including severe

emotional distress and physical injuries during the time she was confined to the jail, and ultimately

her death.

ANSWER:

       Defendant denies the allegations of paragraph 66.

                          COUNT II: Americans with Disabilities Act
                             Against: Barr (official capacity)

       This Defendant provides no answers to Count II as it is directed against other Defendants.

                                COUNT III: Rehabilitation Act
                                Against: Barr (official capacity)

       This Defendant provides no answers to Count III as it is directed against other Defendants.

                         COUNT IV: Wrongful Death (740 ILCS 180)
                                 Against: All defendants

       Defendant moves for a dismissal of Count IV as set forth in a separately filed Motion to

Dismiss.

                        COUNT V: Survival Act and Funeral Expenses
                                 Against: All defendants

      Defendant moves for a dismissal of Count V as set forth in a separately filed Motion to
Dismiss.

                               COUNT VI: Respondeat Superior
                                      Against: Barr

       This Defendant provides no answers to Count VI as it is directed against other Defendants.



                                 COUNT VII: Indemnification
                                  Against: Sangamon County

       This Defendant provides no answers to Count VII as it is directed against other Defendants.




                                                 23
       1:18-cv-01100-SEM-TSH # 65                 Page 24 of 26




        WHEREFORE, Defendant Arum Abraham, M.D. requests that this Court enter a judgment

in his favor and against the Plaintiff.

                           DEFENDANT DEMANDS TRIAL BY JURY.



                FIRST AFFIRMATIVE DEFENSE-QUALIFIED IMMUNITY

        1.      At the time and place alleged in Plaintiff’s Complaint, the law was not clearly

established such that Defendant would have known that his actions were unlawful and in violation

of Plaintiff’s constitutional rights.     Defendant is therefore entitled to qualified immunity for the

allegations in Plaintiff’s Complaint.

        2.      This affirmative defense is asserted in the alternative to the denials set forth above.

        WHEREFORE, Defendant, Arum Abraham, prays that this Court enter a judgment in bar

of Plaintiff’s Complaint, that Defendant has his attorney’s fees and costs at Plaintiff’s expense,

and for such other and further relief as this Court deems just.

                           DEFENDANT DEMANDS TRIAL BY JURY.

             SECOND AFFIRMATIVE DEFENSE-GOOD FAITH IMMUNITY

        1.      In the alternative to the denials and affirmative defense set forth above, Defendant

is entitled to immunity, as his actions were at all times made in good faith. See, Richardson v.

McKnight, 521 U.S. 399, 413-414 (1997) (discussing whether the court might recognize a good

faith defense for private actors if they were not entitled to qualified immunity).




                                                    24
       1:18-cv-01100-SEM-TSH # 65             Page 25 of 26




       WHEREFORE, Defendant, Arum Abraham, prays that this Court enter a judgment in bar

of Plaintiff’s Complaint, that Defendant has his attorney’s fees and costs at Plaintiff’s expense,

and for such other and further relief as this Court deems just.




                         DEFENDANT DEMANDS TRIAL BY JURY.



                           Arum Abraham, M.D., Defendant

                           By:               s/Matthew J. Maddox
                                               Matthew J. Maddox
                                 QUINN, JOHNSTON, HENDERSON, PRETORIUS & CERULO



Matthew J. Maddox (Illinois Bar No. 6185870)
Betsy A. Wirth (Illinois Bar No. 6298163)
QUINN, JOHNSTON, HENDERSON, PRETORIUS & CERULO
400 South Ninth Street, Suite 102
Springfield, IL 62701
Telephone:     (217) 753-1133
Facsimile:     (217) 753-1180
E-mail:        mmaddox@quinnjohnston.com
E-mail:        bwirth@quinnjohnston.com




                                                 25
      1:18-cv-01100-SEM-TSH # 65              Page 26 of 26




                              CERTIFICATE OF SERVICE

        I hereby certify that on February 26, 2019, I electronically filed the foregoing ARUM
ABRAHAM, M.D.’S ANSWER TO FIRST AMENDED COMPLAINT with the Clerk of Court
using the CM/ECF system, which will send notification of such filing to the following:

Stephen H. Weil                                         Teresa M. Powell
Alexis G. Chardon                                       Alisha Lynne Sheehan
Weil & Chardon LLC                                      Brett Eric Siegel
333 S. Wabash Ave., Suite 2700                          Heyl Royster Voelker & Allen
Chicago, IL 60604                                       3731 Wabash Avenue
steve@weilchardon.com                                   PO Box 9678
ali@weilchardon.com                                     Springfield, IL 62971
                                                        tpowell@heylroyster.com
Alan Mills                                              asheehan@heylroyster.com
Elizabeth Mazur                                         bsiegel@heylroyster.com
Nichole Schult
Uptown People’s Law Center
4413 North Sheridon Road
Chicago, IL 60640
alan@uplcchicago.org
liz@uplcchicago.org
Nicole@uplcchicago.org



                            s/Matthew J. Maddox
                            Matthew J. Maddox (Illinois Bar No. 6185870)
                            Betsy A. Wirth (Illinois Bar No. 6298163)
                            QUINN, JOHNSTON, HENDERSON, PRETORIUS & CERULO
                            400 South Ninth Street, Suite 102
                            Springfield, IL 62701
                            Telephone:     (217) 753-1133
                            Facsimile:     (217) 753-1180
                            E-mail:        mmaddox@quinnjohnston.com
                            E-mail:        bwirth@quinnjohnston.com
                            4811-2885-9784, v. 1




                                                   26
